DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
The previous 112(b) rejections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/08/2021, the following has occurred: claims 1, 4-10, and 12-15 have been amended; claims 2-3 and 11 have remained unchanged; and no new claims have been added.
Claims 1-15 are pending.
Effective Filing Date: 06/14/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
The claims were amended to overcome the previous claim objections. Examiner accordingly withdraws the previous claim objections.

35 U.S.C. 112 Rejections:
Applicant amended claims to overcome the previous claim rejections under 112(b). Examiner withdraws these previous claims.

35 U.S.C. 101 Rejections:
Applicant argues that the term “computational linguistic analysis” is a term of the art and thus cannot be part of a mental process as the term specifically excludes humans. Examiner however respectfully disagrees as the term is used in computing but this analysis process is not excluded from being performed within a human mind. To elaborate, the term “computational linguistics analysis” is a broad term in that it is used to describe varying methods of computational analysis. Furthermore, due to the claims only reciting the term once, there is no claimed framework to limit the term to one specific method of analysis that is only capable of being performed using a computer. Accordingly, Examiner included it as part of the abstract idea in the previous rejection. The term “computational linguistic analysis” may also be deemed a process that is only capable of being performed using a computer. In this interpretation the term would no longer be part of the abstract idea, it would be directed towards a general linking to a particular technological environment. See the 101 rejections section below for a detailed explanation.
Applicant argues that the human mind is not capable of “constructing at least one narrative context based on the at least one sentence” nor “extracting at least one insight from the at least one narrative context.” Examiner respectfully disagrees. A human may reasonably rephrase a sentence based on an original sentence. This constitutes a 
Examiner suggests the following potential changes to the claim language: 1) elaborate upon the “computational linguistics analysis” term to prevent it from being a general linking to a particular technological field, 2) elaborate upon the terms “narrative context” and “insight” to further detail what these are within the context of linguistics analysis directed towards computers, and 3) to highlight that the fetching and selection process occurs from a library of codes that would be unreasonable for a human mind to search through. The suggests above would need support from the Specification.

35 U.S.C. 103 Rejections:
Applicant argues that Examiner erroneously equates an extraction operation occurring to the free form text of Furst with performing a computational linguistic analysis on the at least one sentence. Applicant explains that the computational linguistic analysis is a set of complex operations that may use some sort of extraction operation, but does not constitute just an extraction operation by any means. Examiner however, respectfully disagrees. Examiner cited column 8, lines 3-13 of Furst to address the claimed “performing computational linguistic analysis” which states:
“An extraction operation 204 extracts portions of the message which may contain information related to a diagnosis or procedure. For example, the extraction operation 204 may extract the value from free-form text (e.g., note fields). The extraction operation 204 may also extract data from fields specifically intended to contain diagnosis or procedure related information, such as diagnosis or procedure code fields and diagnosis or procedure list fields. Demographic data fields (e.g., name and address fields) and other data fields unlikely to contain relevant information (e.g., insurance fields) are not extracted.”
This citation explains that there is an extraction of data from a field specifically intended to contain diagnosis or procedure code fields whereas demographic data fields are not extracted. Accordingly, the extraction process here includes a computational linguistics analysis as specific fields are being extracted from. Thus, this selective, extraction process here is not just an extraction process, it involves a determination of what to extract. If Applicant is claiming a specific process of computational linguistics analysis that requires specific steps, Examiner suggests amending the claim language to reflect these specific, necessary steps.
Furthermore, Applicant argues that Furst does not teach or suggest using any sort of insight for mapping data to the medical codes. Applicant explains that Furst directly matches data to the medical codes, thus there would be no need to use an insight extracted from a narrative context. Examiner however respectfully disagrees. The Furst reference teaches of insight extraction from input record data where the insight itself is extracted data. Altering the input record data by first constructing a narrative context before extracting data does not change that data extraction is occurring from input record data. Thus, one of ordinary skill could alter the input record data of Furst before extracting data and mapping to that data.
Applicant then transitions into discussing the Yegnanarayanan reference. Applicant argues that there is no reference to extracting at least one insight from the 
“In some embodiments, the free-form narration may further be pre-processed by the updated fact extraction component to extract any further additional facts that may be determined based on the updated terminology.”
The above citation recites the extraction of at least one insight from the at least one narrative context where the insight that is being extracted refers to the extraction of the additional facts. If Applicant would like to claim a specific definition for the term “insight” Examiner recommends adding that description to the claims.
Lastly, the proposed combination of the Furst and Yegnanarayanan references does not fail as the Furst reference teaches of data being extracted from input records. Yegnanarayanan teaches that related data can be included in that insight extraction process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claim 8 is drawn to a non-transitory computer readable medium, and claims 9-15 are Claims 1-15 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) performing a analysis on the at least one sentence, 2) constructing at least one narrative context based on the at least one sentence, 3) extracting at least one insight from the at least one narrative context, and 4) selecting at least one standard code best describing the extracted insight. These steps correspond to Mental Processes. Independent claims 8 and 9 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7 and 10-15 include all of the limitations of claims 1 and 9, and therefore likewise incorporate the above described abstract idea. Depending claims 2 and 10 add the additional step of “generating a code report containing the selected standard codes”; claim 3 and 11 add the additional steps of “determining whether the input record is understandable” and “generating an error report when the input record is not understandable”; and claims 7 and 15 add the additional steps of “generating an audit trail chart for tracking back from the at least one standard code to the input record” and “displaying a code generation path from the at least one standard code to the input record”. Additionally, the limitations of depending claims 4-6 and 12-14 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-7 and 10-15 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 9 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processing circuitry, 2) a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the claimed steps, 3) computational linguistic analysis, the step of 4) “receiving the input record, wherein the input record contains at least one sentence”, and the step of 5) “fetching at least one standard code for each of the at least one insight.”
The 1) processing circuitry and the 2) memory in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0026] and [0027]).
The 3) computational linguistic analysis generally links the abstract idea to a particular environment or field of use (such as computing, see MPEP 2106.05(h)).
The steps of 4) “receiving the input record, wherein the input record contains at least one sentence” and 5) “fetching at least one standard code for each of the at least 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 1) processing circuitry, 2) memory, 3) computational linguistic analysis, the step of 4) “receiving the input record…”, and the step of 5) “fetching…” amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not MPEP 2106.05(d), MPEP 2106.05(f), and MPEP 2106.05(h) recites that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the (MPEP § 2106.05(h)).

The current invention selects and generates a code/code report utilizing 1) processing circuitry and 2) memory, thus the processing circuitry and the memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 3) computational linguistic analysis generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to computational linguistic analysis, because limiting application of the abstract idea to computational linguistic analysis is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The steps of 4) “receiving the input record…” and 5) “fetching…” add WURC activity to the abstract idea which amounts to mere steps of data gathering. The following is an example of a court decision demonstrating well-understood, routine and conventional activity, e.g. see MPEP 2106.05(d)(II). Receiving or transmitting data over 4) receives input record data and 5) fetches standard code data, and transmits the data to a processing circuitry over a network, for example the Internet;
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-15 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. Patent No. 10,886,028 to Yegnanarayanan.
As per claim 1, Furst et al. teaches a method for generating standard codes for an input record, comprising:
--receiving the input record, wherein the input record contains at least one sentence; (see: 202 of FIG. 2 and column 7, lines 52-60 where the automatic medical coding system is receiving messages (an input record). The messages here include text, and thus, would include sentences)
--performing a computational linguistic analysis on the least one sentence; (see: 204 of FIG. 2 and column 8, lines 3-13 where an extraction operation (computational linguistic analysis) is occurring. The extraction process here extracts portions of the message from specific data fields, thus the extraction process is performing an analysis to determine which fields to extract from)
--extracting at least one insight; (see: column 8, lines 7-16 where data is being extracted from text fields. The data which is extracted in the at least one insight)
--fetching at least one standard code for the at least one insight; (see: 210 of FIG. 2 and column 8, lines 14-25 where a mapping operation occurs for the extracted data (insight) to one or more medical codes (standard codes). The system here fetches one or more medical codes to map the extracted data to) and
--selecting at least one standard code best describing the extracted insight (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected. The scoring operation may output the highest ranking mapped code for each unique diagnosis or procedure).
Furst et al. teaches the above-mentioned claim limitations. The difference between Furst et al. and the claimed invention is that while Furst et al. does disclose extraction of relevant medical codes from text, it does not explicitly teach constructing a narrative context before extracting medical codes. More specifically, Furst et al. may not further, specifically teach:
1) --constructing at least one narrative context based on the at least one sentence; and
2) --extracting at least one insight from the at least one narrative context.

Yegnanarayanan teaches:
1) --constructing at least one narrative context based on the at least one sentence; (see: column 14, lines 25-37 where a text narrative is being constructed based on the information of the input record) and
2) --extracting at least one insight from the at least one narrative context (see: column 14, line 66 to column 15, line 2 where insights of updated, extracted facts are being extracted upon re-processing by the extraction component).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) construct at least one narrative context based on the at least one sentence and 2) extract at least one insight from the at least one narrative context as taught by Yegnanarayanan in the method as taught by Furst et al. with the motivation(s) (see: column 7, lines 60-64 of Yegnanarayanan).

As per claim 2, Furst et al. and Yegnanarayanan in combination teaches the method of claim 1, see discussion of claim 1. Furst et al. further teaches generating a code report containing the selected standard codes (see: column 8, lines 50-66 where scored, mapped codes are outputted to the provider information system 102 where they are provided to a user).

As per claim 4, Furst et al. and Yegnanarayanan in combination teaches the method of claim 1, see discussion of claim 1. Furst et al. further teaches wherein the input record is at least a medical record, (see: column 7, lines 52-66 where the messages (input record) is at least a medical record in the form of a diagnosis or procedure information) and wherein the standard codes include medical codes (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected).

As per claim 5, Furst et al. and Yegnanarayanan in combination teaches the method of claim 4, see discussion of claim 4. Furst et al. further teaches wherein the medical codes are at least one of: an observation code, a treatment code, a repair code, a part code, a component code, a medication code, a diagnosis code, a procedure code, and an evaluation and management code (see: column 6, lines 30-33 where there is a medical coding database that may provide a cross-reference for mapping a medical code in one system to another. Also see: column 13, lines 46-64 where there is cross-referencing of codes. There are also procedure codes and diagnosis codes).

As per claim 6, Furst et al. and Yegnanarayanan in combination teaches the method of claim 5, see discussion of claim 5. Furst et al. further teaches wherein the extracted insight is related to a medical condition (see: column 8, lines 7-16 where data is being extracted from fields specifically intended to contain diagnosis or procedure code fields and diagnosis or procedure list fields. Thus, the extracted data here is related to a medical condition (a diagnosis)).

As per claim 8, Furst et al. teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for generating standard codes for an input record, the process comprising:
--receiving the input record, wherein the input record contains at least one sentence; (see: 202 of FIG. 2 and column 7, lines 52-60 where the automatic medical coding system is receiving messages (an input record). The messages here include text, and thus, would include sentences)
--performing a computational linguistic analysis on the at least one sentence; (see: 204 of FIG. 2 and column 8, lines 3-13 where an extraction operation (computational linguistic analysis) is occurring. The extraction process here extracts portions of the message from specific data fields, thus the extraction process is performing an analysis to determine which fields to extract from)
--extracting at least one insight; (see: column 8, lines 7-16 where data is being extracted from text fields. The data which is extracted in the at least one insight)
--fetching at least one standard code for the at least one insight; (see: 210 of FIG. 2 and column 8, lines 14-25 where a mapping operation occurs for the extracted data (insight) to one or more medical codes (standard codes). The system here fetches one or more medical codes to map the extracted data to) and
--selecting at least one standard code best describing the extracted insight (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected. The scoring operation may output the highest ranking mapped code for each unique diagnosis or procedure).
Furst et al. teaches the above-mentioned claim limitations. The difference between Furst et al. and the claimed invention is that while Furst et al. does disclose extraction of relevant medical codes from text, it does not explicitly teach constructing a narrative context before extracting medical codes. More specifically, Furst et al. may not further, specifically teach:
1) --constructing at least one narrative context based on the at least one sentence; and
2) --extracting at least one insight from the at least one narrative context.

Yegnanarayanan teaches:
1) --constructing at least one narrative context based on the at least one sentence; (see: column 14, lines 25-37 where a text narrative is being constructed based on the information of the input record) and
2) --extracting at least one insight from the at least one narrative context (see: column 14, line 66 to column 15, line 2 where insights of updated, extracted facts are being extracted upon re-processing by the extraction component).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) construct at least one narrative context based on the at least one sentence and 2) extract at least one insight from the at least one narrative context as taught by Yegnanarayanan in the medium as taught by Furst et al. with the motivation(s) of enhancing the creation and use of structured electronic medical records (see: column 7, lines 60-64 of Yegnanarayanan).

As per claim 9, Furst et al. teaches a system for generating standard codes for an input record, comprising:
--a processing circuitry; (see: 302 of FIG. 3) and
--a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system (see: 304 of FIG. 3) to:
--receive the input record, wherein the input record contains at least one sentence; (see: 202 of FIG. 2 and column 7, lines 52-60 where the automatic medical coding system is receiving messages (an input record). The messages here include text, and thus, would include sentences)
--perform a computational linguistic analysis on the at least one sentence; (see: 204 of FIG. 2 and column 8, lines 3-13 where an extraction operation (computational linguistic analysis) is occurring. The extraction process here extracts portions of the message from specific data fields, thus the extraction process is performing an analysis to determine which fields to extract from)
--extract at least one insight; (see: column 8, lines 7-16 where data is being extracted from text fields. The data which is extracted in the at least one insight)
--fetch at least one standard code for the at least one insight; (see: 210 of FIG. 2 and column 8, lines 14-25 where a mapping operation occurs for the extracted data (insight) to one or more medical codes (standard codes). The system here fetches one or more medical codes to map the extracted data to) and
--select at least one standard code best describing the extracted insight (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected. The scoring operation may output the highest ranking mapped code for each unique diagnosis or procedure).
Furst et al. teaches the above-mentioned claim limitations. The difference between Furst et al. and the claimed invention is that while Furst et al. does disclose extraction of relevant medical codes from text, it does not explicitly teach constructing a narrative context before extracting medical codes. More specifically, Furst et al. may not further, specifically teach:
1) --constructing at least one narrative context based on the at least one sentence; and
2) --extracting at least one insight from the at least one narrative context.

Yegnanarayanan teaches:
1) --constructing at least one narrative context based on the at least one sentence; (see: column 14, lines 25-37 where a text narrative is being constructed based on the information of the input record) and
2) --extracting at least one insight from the at least one narrative context (see: column 14, line 66 to column 15, line 2 where insights of updated, extracted facts are being extracted upon re-processing by the extraction component).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) construct at least one narrative context based on the at least one sentence and 2) extract at least one insight from the at least one narrative context as taught by Yegnanarayanan in the system as taught by Furst et al. with the motivation(s) of enhancing the creation and use of structured electronic medical records (see: column 7, lines 60-64 of Yegnanarayanan).

As per claim 10, Furst et al. and Yegnanarayanan in combination teaches the system of claim 9, see discussion of claim 9. Furst et al. further teaches wherein the system is further configured to:
--generate a code report containing the at least one selected standard code (see: column 8, lines 50-66 where scored, mapped codes are outputted to the provider information system 102 where they are provided to a user).

As per claim 12, Furst et al. and Yegnanarayanan in combination teaches the system of claim 9, see discussion of claim 9. Furst et al. further teaches wherein the input record is at least a medical record, (see: column 7, lines 52-66 where the messages (input record) is at least a medical record in the form of a diagnosis or procedure information) and wherein the standard codes include medical codes (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected).

As per claim 13, Furst et al. and Yegnanarayanan in combination teaches the system of claim 12, see discussion of claim 12. Furst et al. further teaches wherein the medical codes are at least one of: an observation code, a treatment code, a repair code, a part code, a component code, a medication code, a diagnosis code, a procedure code, and an evaluation and management code (see: column 6, lines 30-33 where there is a medical coding database that may provide a cross-reference for mapping a medical code in one system to another. Also see: column 13, lines 46-64 where there is cross-referencing of codes. There are also procedure codes and diagnosis codes).

As per claim 14, Furst et al. and Yegnanarayanan in combination teaches the system of claim 13, see discussion of claim 13. Furst et al. further teaches wherein the extracted insight is related to a medical condition (see: column 8, lines 7-16 where data is being extracted from fields specifically intended to contain diagnosis or procedure code fields and diagnosis or procedure list fields. Thus, the extracted data here is related to a medical condition (a diagnosis)).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. Patent No. 10,886,028 to Yegnanarayanan as applied to claims 1 and 9 respectively, and further in view of U.S. 2018/0314683 to Tan et al.
As per claim 3, Furst et al. and Yegnanarayanan in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --determining whether the input record is understandable; and
2) --generating an error report when the input record is not understandable.

Tan et al. teaches:
1) --determining whether the input record is understandable; (see: paragraph [0030] where the NLP server determines whether the natural language input matches a rule in the database. A determination of not matching is also made. Also see: paragraph [0026] for a description of “rule” where rules may be grammatical relations between sentences) and
2) --generating an error report when the input record is not understandable (see: paragraph [0030] where an error message is generated to the user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine whether the input record is understandable and 2) generate an (see: paragraph [0029] of Tan et al.).

As per claim 11, Furst et al. and Yegnanarayanan in combination teaches the system of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein the system is further configured to:
1) --determine whether the input record is understandable; and
2) --generate an error report when the input record is not understandable.

Tan et al. teaches:
1) --determine whether the input record is understandable; (see: paragraph [0030] where the NLP server determines whether the natural language input matches a rule in the database. A determination of not matching is also made. Also see: paragraph [0026] for a description of “rule” where rules may be grammatical relations between sentences) and
2) --generate an error report when the input record is not understandable (see: paragraph [0030] where an error message is generated to the user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine whether the input record is understandable and 2) generate an error report when the input record is not understandable as taught by Tan et al. in the system as taught by Furst et al. and Yegnanarayanan in combination with the motivation(s) of processing a natural language (see: paragraph [0029] of Tan et al.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. Patent No. 10,886,028 to Yegnanarayanan as applied to claims 1 and 9 respectively, and further in view of U.S. 2015/0095016 to Karres et al.
As per claim 7, Furst et al. and Yegnanarayanan in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --generating an audit trail chart for tracking back from the at least one standard code to the input record; and
2) --displaying a code generation path from the at least one standard code to the input record.

Karres et al. teaches:
1) --generating an audit trail chart for tracking back from the at least one standard code to the input record; (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61) and
2) --displaying a code generation path from the at least one standard code to the input record (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61. Also see: paragraph [0071] where output is provided on GUI 92).
1) generate an audit trail chart for tracking back from the at least one standard code to the input record and 2) display a code generation path from the at least one standard code to the input record as taught by Karres et al. in the method as taught by Furst et al. and Yegnanarayanan in combination with the motivation(s) of reviewing output by retroactively determining how particular codes are assigned to output (see: paragraph [0053] of Karres et al.).

As per claim 15, Furst et al. and Yegnanarayanan in combination teaches the system of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein the system is further configured to:
1) --generate an audit trail chart for tracking back from the at least one standard code to the input record; and
2) --display a code generation path from the at least one standard code to the input record.

Karres et al. teaches:
1) --generate an audit trail chart for tracking back from the at least one standard code to the input record; (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61) and
2) --display a code generation path from the at least one standard code to the input record (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61. Also see: paragraph [0071] where output is provided on GUI 92).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) generate an audit trail chart for tracking back from the at least one standard code to the input record and 2) display a code generation path from the at least one standard code to the input record as taught by Karres et al. in the system as taught by Furst et al. and Yegnanarayanan in combination with the motivation(s) of reviewing output by retroactively determining how particular codes are assigned to output (see: paragraph [0053] of Karres et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686